AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

UNITED STATES DISTRICT COURT
Northern District of California

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv.
Quoc Chi Tran USDC Case Number: CR-13-00076-003 BLF

BOP Case Number: DCAN513CR00076-003
USM Number: 89596-011
Defendant’s Attorney: Bruce Funk (Appointed)

ee eee ee

THE DEFENDANT:

fv admitted guilt to Charges Two-Four of the Petition filed on July 3, 2019.
[ was found in violation of condition(s): after denial of guilt.

The defendant is adjudicated guilty of these violations:

 

 

 

 

Violation Number Nature of Violation Violation Ended
Two Did Not Notify U.S. Probation Officer of Arrest June 23, 2019
Three Did Not Answer Truthfully the Monthly Supervision Report June 23, 2019
Four Did not Notify the U.S. Probation Officer of Change in Residence June 23, 2019

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through _5_ of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

fv Charges One and Five of the Petition filed on July 3, 2019 are dismissed.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

 

 

7/30/2019
Last Four Digits of Defendant’s Soc. Sec. No.: 3861 Date of Imposition of Judgment
Defendant’s Year of Birth: 1972 LOK), ann.
Signature of Judge _
City and State of Defendant’s Residence: The Honorable Beth Labson Freeman
Milpitas, California United States District Judge
Name & Title of Judge

mc \Dley 0/7

Date Signe
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Quoc Chi Tran Judgment - Page 2 of 5
CASE NUMBER: CR-13-00076-003 BLF

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of: Time
Served.

The Court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
the Clerk’s Office.

[~ The defendant shall surrender to the United States Marshal for this district:
fat [~am [pm on (no later than 2:00 pm).

[~  asnotified by the United States Marshal.

The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

[The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

at [am [~ pm on (no later than 2:00 pm).
[— as notified by the United States Marshal.

[~  asnotified by the Probation or Pretrial Services Office.

The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to at

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

DEFENDANT: Quoc Chi Tran Judgment - Page 3 of 5
CASE NUMBER: CR-13-00076-003 BLF

SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 12 months,

The defendant must report to the probation office in the district to which the defendant is released within 48 hours of release from the
custody of the Bureau of Prisons.

The defendant shail not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

MANDATORY CONDITIONS OF SUPERVISION

1) You must not commit another federal, state or local crime.
2) You must not unlawfully possess a controlled substance.

3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[- | The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
future substance abuse. (check if applicable)

4)  — ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
of restitution. (check if applicable)

5) [’ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6) [~ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7) [- You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

DEFENDANT: Quoc Chi Tran Judgment - Page 4 of 5
CASE NUMBER: CR-13-00076-003 BLF

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4) You must follow the instructions of the probation officer related to the conditions of supervision.

5) You must answer truthfully the questions asked by your probation officer.

6) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

7) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
view.

8) You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing

so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
where you work or anything about your work (such as your position or your job responsibilities), you must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware ofa
change or expected change.

)) You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
probation officer.

10) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything

that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

~ If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date
«

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

DEFENDANT: Quoc Chi Tran Judgment - Page 5 of 5
CASE NUMBER: CR-13-00076-003 BLF

SPECIAL CONDITIONS OF SUPERVISION

Prior Conditions

1.

10.

11.

12.

The defendant shall participate in a program of testing and treatment for drug abuse, as directed by the probation officer, until
such time as the defendant is released from treatment by the probation officer. The defendant is to pay part or all of the cost of
this treatment, at an amount not to exceed the cost of treatment, as deemed appropriate by the probation officer. Payments shall
never exceed the total cost of urinalysis and counseling. The actual co-payment schedule shall be determined by the probation
officer.

The defendant shall participate in a mental health treatment program, as directed by the probation officer. The defendant is to
pay part or all cost of this treatment, at an amount not to exceed the cost of treatment, as deemed appropriate by the probation
officer. Payments shall never exceed the total cost of mental health counseling, The actual co-payment schedule shall be
determined by the probation officer.

The defendant shall abstain from the use of all alcoholic beverages.

The defendant shall pay any fine and special assessment that is imposed by this judgment and that remains unpaid at the
commencement of the term of supervised release.

The defendant shall not open any new lines of credit and/or incur new debt without the prior permission of the probation officer.

The defendant shall provide the probation officer with access to any financial information, including tax returns, and shall
authorize the probation officer to conduct credit checks and obtain copies of income tax returns.

The defendant shall submit his or her person, residence, office, vehicle, or any property under his or her control to a search.
Such a search shall be conducted by a United States Probation Officer at a reasonable time and in a reasonable manner, based
upon reasonable suspicion of contraband or evidence of a violation of a condition of release. Failure to submit to such a search
may be grounds for revocation; the defendant shall warn any residents that the premises may be subject to searches.

The defendant shall not engage in any form of gambling and shall not frequent any establishment where gambling is conducted
as directed by the probation officer.

The defendant shall not associate with any member of the VietNam (VN) gang. The defendant shall have no connection
whatsoever with the VN Gang Name or any other gang. If he or she is found to be in the company of such individuals or
wearing the clothing, colors, or insignia of the VN Gang Name, or any other gang, the court will presume that the association
was for the purpose of participating in gang activities,

The defendant shall not have contact with any codefendant in this case, namely Lennie Luan Le, Tu Xuan Nguyen, Johnny To,
Que Hong Nguyen, Dung Minh Dinh, Mindy Tu, and Ngan Kim Diep.

The defendant shall not own or possess any firearms, ammunition, destructive devices, or other dangerous weapons.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.

Additional Conditions

None.

The Defendant must pay the total criminal monetary penalties as originally imposed, less any payments already received:

Special Assessment: $100 Fine: $5,500 Restitution: $ N/A
